In a matrimonial action in which the parties were divorced by judgment dated April 7, 1993, the former husband appeals from so much of an order of the Supreme Court, Westchester County (Ruskin, J.), dated March 16, 1994, as denied, without a hearing, his cross motion, inter alia, for a *369downward modification of maintenance and for a direction that the former wife pay child support.
Ordered that the order is affirmed insofar as appealed from, with costs.
The parties entered into a comprehensive stipulation of settlement in November 1992 which thereafter was incorporated into but not merged with the judgment of divorce.
Even if we assume that the factual assertions set forth in the former husband’s affidavit were true, they did not support a downward modification of maintenance and a direction that the noncustodial former wife pay child support (see, Matter of Boden v Boden, 42 NY2d 210; Praeger v Praeger, 162 AD2d 671). Accordingly, the court did not err in denying, without a hearing, the branches of the former husband’s cross motion which sought that relief.
We have reviewed the former husband’s remaining contention and conclude that it is without merit. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.